               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:18-CR-3092

vs.
                                                            ORDER
ROBERT HARRY GOODMAN, JR.,

                   Defendant.

      This matter is before the Court on the plaintiff's Motion to Dismiss
Forfeiture Allegation (filing 42). In support of its motion, the plaintiff
represents that the money that is the subject of the forfeiture action against
the above-captioned defendant has been forfeited in a separate action.
Therefore, the Court will grant the plaintiff's motion.


      IT IS ORDERED:


      1.    The plaintiff's Motion to Dismiss Forfeiture Allegation
            (filing 42) is granted.


      2.    The forfeiture allegation of the operative indictment (filing
            1) is dismissed.


      Dated this 28th day of January, 2019.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
